Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on Mar. 2, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
The amendment filed Mar. 2, 2022 is sufficient for the Examiner to withdraw the objection to claim 1.
Claim Rejections - 35 USC § 112
The amendment filed Mar. 2, 2022 is sufficient for the Examiner to withdraw the rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohmura (US 2002/0000102A1) in view of Akinari et al. (JP2003-137584) and Kohmura (US 2003/0000255A1 – hereinafter Pub’255).
Regarding claims 1 and 2, Kohmura (Figs. 1 and 2, [0001]-[0003], [0031] and discloses an apparatus for processing an optical fiber preform (“porous preform 1”) comprising a heating furnace with a heating furnace body ([0007]) and a muffle (“furnace core tube 2”) disposed within the furnace body and the muffle configured to receive the optical fiber preform.  Kohmura (Figs. 1 and 2) discloses a space between the muffle walls and furnace body walls defining a first interior volume and a space within the muffle walls defining a second interior volume.  
Kohmura fails to explicitly state the second interior volume sealed from the first interior volume.  However, Kohmura discloses furnace core tube walls and sealing box 7 define the second interior volume and furnace body walls defines a first interior volume, it would be obvious to a person having ordinary skill in the art the furnace core tube walls and sealing box provide a second interior volume sealed from the first interior volume.  The obviousness statement points to the existence of furnace core tube walls and the sealing box to form a first interior volume and a second interior volume, the first interior volume is sealed from the second volume via the furnace core tube walls (See Figures).
Kohmura (Figs. 1 and 2 and [0005]) discloses a first inlet illustrated as an inlet pipe for introducing an inert gas feed by rate controlling means (Mb) 18 coupled to the first interior volume and discloses an inert gas atmosphere such as argon and nitrogen which provide for an annulus gas.  While Kohmura fails to explicitly state there is an annulus gas source, it would be obvious to a person having ordinary skill in the art, to supply annulus gas, such as argon or nitrogen, to the first interior volume requires an inert gas source of argon or nitrogen (corresponding to an annulus gas source) to the first inlet.
Kohmura (Figs.1 and 2 and [0027]) discloses a first outlet (“discharge pipe 23”) coupled to the first interior volume for exhausting the annulus gas from the first interior volume of the furnace body.
Kohmura (Figs 1 and 2, [0002], [0013]) discloses a treatment gas (i.e. process gas), such as He, chlorine, CO, etc., controlled by rate controlling means (Ma) 17 fed into a furnace second inlet (“introduction pipe 3”) coupled to the second interior volume.  While Kohmura fails to explicitly state there is a process gas source, it would be obvious to a person having ordinary skill in the art, to supply process gas to the second interior volume requires a process gas source for treatment gas.  
Kohmura (Figs. 1 and 2 and [0003]) discloses a second outlet (“discharge pipe 4”) coupled to the second interior volume for exhausting the process gas from the second interior volume.
Kohmura ([0032] and Fig. 2) discloses pressure signals detected from a manometer Pa and manometer Pb guided to the differential pressure detector 13 and a differential signal for gas controlling means (Ma) 17 illustrated as fluidly connected to the first interior volume and gas controlling means (Mb) 18 illustrated as fluidly connected to the second interior volume.  
Kohmura fails to disclose a differential pressure gauge fluidly coupled to the first interior volume and the second interior volume.  However, Akinari (Figs. 1-4, [0019], [0029]-[0031] and [0056]-[0059]) discloses an apparatus similar to the apparatus of Kohmura for processing an optical fiber base material comprising a hollow core tube having a heat treatment chamber that performs the same function of receiving an optical fiber preform as the muffle and second interior volume of Kohmura and a reactor body having a heater chamber having that performs the same function of the furnace body and first interior volume of Kohmura, specifically housing heaters.  Akinari further discloses a differential pressure gauge is provided between an exhaust pipe 7 that performs a similar function as the discharge pipe 23 of Kohmura and discharge pipe 8 that performs a similar function to the discharge pipe 4 of Kohmura.  Akinari ([0031] and [0034]) discloses the differential pressure gauge of Akinari is for measuring a pressure difference between the heat treatment chamber that is similar to the second interior volume of Kohmura and the heater chamber that is similar to the first interior volume of Kohmura.  Akinari further discloses a value of the differential pressure gauge can be controlled with a control unit and further discloses controlling so the differential pressure is between 0 to 1000 Pa, preferably 30 to 100 Pa.  Both Akinari and Kohmura provide for determining a pressure difference between a first and second interior volume and controlling based on the difference.  It would be obvious to a person having ordinary skill in the art, to substitute the pressure differential measurement configuration of Kohmura with the pressure differential configuration of Akinari, such as providing a differential pressure gauge fluidly coupled to the first interior volume and the second interior volume between discharge pipe 23 and discharge pipe 4 and the pressure differential gauge communicatively coupled to a control unit to control pressure differential, since the pressure differential configuration of Akinari provides the same function as the pressure configuration of Kohmura, specifically determining a pressure difference between a first and second interior volume and controlling based on the difference.  Therefore, with the modification of Kohmura in view of Akinari provides for a differential pressure gauge fluidly coupled to the first interior volume and the second interior volume via discharge pipe 23 and discharge pipe 4.  
Further, as discussed above, Kohmura (Figs. 1 and 2, [0007] and [0032]) discloses a control means coupled to a pressure differential detector and a differential pressure signal is used to operate gas feed rate controlling means (Mb) 18 used for the heating furnace body and gas feed rate controlling means (Ma) 17 for the furnace core tube, and as discussed above, obviousness of an inert gas source of argon or nitrogen (corresponding to an annulus gas source) to the first inlet and process gas to the second interior volume requires a process gas source for treatment gas.
While, Kohmura fails to disclose the flow controller is fluidly coupled to at least one of the annulus gas source and the process gas source, based on the modification of Kohmura in view of Akinari, such as a differential pressure gauge communicatively coupled to a control unit to control pressure, a differential signal  used to operate gas feed rate controlling means taught by Kohmura, and obviousness of gas sources of Kohmura discussed above, it would be obvious to a person having ordinary skill in the art, the flow controllers (17 and 18) of Kohmura in view of Akinari are fluidly coupled to the annulus gas source and the process gas source and communicatively coupled to the differential pressure gauge via a differential signal from the differential pressure gauge (claimed in claim 2).
Kohmura fails to disclose details of the fluid controllers comprising a processor and a non-transitory memory storing computer readable and executable instructions when executed by the processor.  However, Pub’255 (Fig. 5, [0073]-[0086] and [0094]) discloses a similar apparatus for processing an optical fiber preform comprising a sintering furnace 12 having a furnace tube 122 and a heater 124.  The sintering furnace comprises a gas flow meter 20 and a gas supply portion 18 for supplying gas into the furnace tube 122, which is similar to the furnace core tube having a second interior volume.  Pub’255 discloses the gas flow meter coupled to a gas supply portion is controlled by controller 16.  Pub’255 discloses the controller is constructed of a computer having a memory, and performs a variety of controls.  It would be obvious to a person having ordinary skill in the art the fluid controller of Kohmura as a computer having a memory to perform a variety of controls and it would be obvious to a person having ordinary skill in the art, a computer comprises a processor and a non-transitory memory storing computer readable and executable instructions.  Further, with obviousness of  the controller as a computer, it would be obvious the flow controller comprising a processor and non-transitory memory storing computer readable and executable instructions, which when executed by the processor, cause the flow controller to receive a differential pressure signal and adjust at least one of a flow of the annulus gas from the annulus gas source and a flow of the process gas from the process gas source.  
Kohmura fails to disclose the claimed adjusting range is from -7.0 kPa to 7.0 kPa.  However, Akinari ([0031]-[0034]) further discloses a value of the differential pressure gauge can be controlled with a control unit and further discloses controlling so the differential pressure is between 0 to 1000 Pa, preferably 30 to 100 Pa.  As discussed above, Both Akinari and Kohmura provide for determining a pressure difference between a first and second interior volume and controlling based on the difference.  Based on the additional teachings of Akinari, it would be obvious to a person having ordinary skill in the art, to provide for the capability to control the pressure between a first interior volume and a second interior volume with a pressure differential between 0 to 1 kPa (i.e. -1 kPa to 1 kPa), which is within Applicant’s claimed range as claimed in claims 1 and 2.
Regarding claim 5, Kohmura fails to disclose the furnace body comprises a pressure vessel and a lid removable coupled to the pressure vessel, wherein the lid comprises a first lid segment and a second lid segment, the first lid segment having an opening therein, wherein the second lid segment is removable disposed in the first lid segment.  However, Akinari (Figs. 1-4, [0019], [0029]-[0031] and [0056]-[0059]) discloses an apparatus similar to the apparatus of Kohmura for processing an optical fiber base material comprising a hollow core tube having a heat treatment chamber that performs the same function of receiving an optical fiber preform as the muffle and second interior volume of Kohmura and a reactor body having a heater chamber having that performs the same function of the furnace body and first interior volume of Kohmura, specifically housing heaters.  Akinari ([0035]) discloses the HR can be pressurized and illustrates a reactor body and discloses ([0028] and Fig. 1) an opening having a lid and a carbon felt used to seal the core tube.  Based on the disclosure of Akinari, it would be obvious to a person having ordinary skill in the art the muffle, seal 7, and furnace body of Kohmura could be substituted by the reactor body of Akinari, since they perform the same function, and the muffle and seal 7 of Kohmura could be substituted by the core tube, lid, and carbon felt seal of Akinari, since they perform the same function.  It would be obvious to a person having ordinary skill in the art, this substitution provides for a furnace body comprising a pressure vessel (“reactor body 2”) and a lid removably coupled to the pressure vessel, wherein the lid comprises a first lid segment (top portion) and a second lid segment (i.e. carbon felt seal), the first lid segment having an opening therein and the second lid segment is removable disposed in the first lid segment.   
Regarding claim 6, Kohmura (Figs. 1 and 2) disclose the second inlet (“introduction pipe 3”) and the second outlet (“discharge pipe 4”) are coupled to the second interior volume at opposite ends of the second interior volume defined by the muffle (“furnace core tube 2”).
Regarding claim 7, as discussed in the rejection of claim 1 above, Kohmura (Figs. 1 and 2) discloses a space between the muffle walls and furnace body walls defining a first interior volume and a space within the muffle walls defining a second interior volume.  Kohmura ([0005] and Figs. 1 and 2) further discloses carbon is usually used for the heating element 6 of the heating furnace 5.  Based on the disclosure of Kohmura, it would be obvious to a person having ordinary skill in the art, at least one heating element positioned in the first interior volume defined by furnace body walls of heating furnace 5.  
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohmura (US 2002/0000102A1) in view of Akinari et al. (JP2003-137584) and Kohmura (US 2003/0000255A1 – hereinafter Pub’255) as applied to claim 1 above, and further in view of Koiazawa et al. (US 2005/0257571 A1 – hereinafter Koiazawa).
Regarding claim 3, Kohmura and Akinari fail to disclose the second interior volume is sealed from the first interior volume by at least one gasket disposed between the muffle and the furnace body.  However, Koiazawa (Fig. 4, [0039], and [0080]) discloses a similar apparatus for treating an optical fiber preform (“preform 50”) to Kohmura comprising a muffle tube and heat treatment furnace (10) having a furnace body.  Koiazawa discloses a muffle and furnace body configuration including a sealing member 37 (corresponding to a gasket).  It would be obvious to a person having ordinary skill in the art an alternative muffle and furnace body configuration including a sealing member 37 for the apparatus of Kohmura.  This alternative configuration for Kohmura in view of Koiazawa provides for the second interior volume is sealed from the first interior volume by at least one gasket (i.e. sealing member 37) disposed between the muffle and furnace body.
Regarding claim 8, Kohmura fails to disclose the at least one heating element comprises a plurality of heating zones wherein each heating zone of the plurality of heating zones is independently controlled.  However, However, Koiazawa (Fig. 4, [0039], and [0080]) discloses a similar apparatus for treating an optical fiber preform (“preform 50”) to Kohmura comprising a muffle tube and heat treatment furnace (10) having a furnace body and heaters 13 capable of controlling temperature independently.  Both Koiazawa and Kohmura discloses a heating apparatus for processing an optical fiber preform, and it would be obvious to a person having ordinary skill in the art, the apparatus of Kohmura could be improved by adding additional heaters capable of controlling temperature independently to provide for additional heat control capabilities and a plurality of heating zones independently controlled.  Further, the addition of additional heating elements is merely just a duplication of the heating element 6 disclosed by Kohmura.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohmura (US 2002/0000102A1) in view of Akinari et al. (JP2003-137584) and Kohmura (US 2003/0000255A1 – hereinafter Pub’255) as applied to claim 1 above, and further in view of Tsuchiya et al. (US 5,470,369).
Regarding claim 4, as discussed in the rejection of claim 1 above, Kohmura (Figs. 1 and 2 and [0005]) discloses a first inlet illustrated as an inlet pipe for introducing an inert gas feed, but fails to disclose details of the second inlet, such as the claimed second inlet comprising a fused silica tube.  However, Tsuchiya (abstract, Fig. 1, and Col. 8, lines 25-30) discloses a similar heat treating apparatus for an optical fiber preform comprising a muffle tube and a gas supply line inlet and gas outlet of the muffle tube and the gas outlet is a tube made of glass.  Based on the teaching by Tsuchiya that tubing from the muffle can be made of glass, it would be obvious to a person having ordinary skill in the art, tubing to and from the muffle made of glass, and therefore, it would be obvious the second inlet tube of Kohmura may comprise a glass tube, such as a fused silica tube.
Claim(s) 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as obvious over Akinari et al. (JP2003-137584) in view of Kohmura (US 2002/0000102A1).
Regarding claim 9, Akinari (Fig. 1, [0018], [0028]-[0029], and [0035]) discloses an apparatus for processing an optical fiber preform (“optical fiber base material’/”soot base material”) comprising a muffle (“hollow core tube 1”) within reactor body 2 and discloses the heat treatment chamber HR can be pressurized.  Akinari fails to explicitly state the reactor body is a pressure vessel.  However, it would be obvious to a person having ordinary skill in the art if the HR in reactor body 2 can be pressurized, the reactor body 2 is a pressure vessel.  Akinari discloses the muffle configured to receive the optical fiber preform (“soot base material 14”), a space between the muffle and the pressure vessel (“reactor body 2”) , a space between the muffle and the pressure vessel defining a first interior volume (“heat chamber HR”).  
Akinari fails to explicitly state the second interior volume sealed from the first interior volume.  However, Akinari discloses a hollow core tube and a lid define the second interior volume and a reactor body defines a first interior volume, it would be obvious to a person having ordinary skill in the art, the hollow core tube and lid box provide a second interior volume sealed from the first interior volume.  
Akinari ([0028] and Fig. 1) further discloses an opening having a lid and a carbon felt used to seal the core tube.  Based on the disclosure of Akinari, it would be obvious to a person having ordinary skill in the art the lid is removably coupled to the pressure vessel, wherein the lid comprises a first lid segment (top portion) and a second lid segment (i.e. carbon felt seal), the first lid segment having an opening therein and the second lid segment is removably disposed in the first lid segment.   
Akinari ([0029]) discloses a heater 3 and a heat equalizing tube 3a made of high-purity carbon or SiC.  Akinari fails to disclose details of the heater.  However, Kohmura ([0005] and Figs. 1 and 2) further discloses carbon is usually used for the heating element 6 of the heating furnace 5.  Based on the additional teachings of Kohmura, it would be obvious to a person having ordinary skill in the art, at least one heating element positioned in the first interior volume and disposed around the muffle of Akinari.
Regarding claim 13, Akinari (Fig. 1 and [0029]) discloses the optical fiber preform (“soot base material 14”) supported by a handle assembly (“support staff 14a”) inserted into the muffle and extending into the second interior volume.  While Akinari fails to explicitly state the handle assembly is removably coupled, based on the disclosure of Akinari, It would be obvious to a person having ordinary skill in the art, the handle assembly removably coupled to the muffle and extending into the second interior volume.
Regarding claim 14, as discussed in the rejection of claim 9 above, it would be obvious to a person having ordinary skill in the art, Akinari (Fig. 1) provides for the lid comprises a first lid segment (top portion) and a second lid segment (i.e. carbon felt seal), the first lid segment having an opening therein and the second lid segment is removable disposed in the first lid segment.  As discussed in the rejection of claim 13 above, a handle assembly (“support staff 14a”) inserted into the muffle and extending into the second interior volume.  Akinari further discloses ([0029]) the support shaft moves up and down.  It would be obvious to a person having ordinary skill in the art the handle assembly provides for moving the optical fiber preform into and out of the muffle through the opening of the first lid segment, and therefore provides for the handle assembly is removable from the muffle through the opening of the first lid segment.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinari et al. (JP2003-137584) in view of Kohmura (US 2002/0000102A1) as applied to claim 9 above, and further in view of Koiazawa et al. (US 2005/0257571  A1 – hereinafter Koiazawa).
Regarding claim 10, Kohmura and Akinari fail to disclose the second interior volume is sealed from the first interior volume by at least one gasket disposed between the muffle and the furnace body.  However, Koiazawa (Fig. 4, [0039], and [0080]) discloses a similar apparatus for treating an optical fiber preform (“preform 50”) to Akinari comprising a muffle tube and heat treatment furnace (10) having a furnace body.  Koiazawa discloses a muffle and furnace body configuration including a sealing member 37 (corresponding to a gasket).  It would be obvious to a person having ordinary skill in the art an alternative muffle and furnace body configuration including a sealing member 37 for the apparatus of Akinari.  This alternative configuration taught by Akinari in view of Koiazawa provides for the second interior volume is sealed from the first interior volume by at least one gasket (i.e. sealing member 37) disposed between the muffle and furnace body.
Regarding claim 11, as discussed in the rejection of claim 10 above, it would be obvious to a person having ordinary skill in the art an alternative muffle and furnace body configuration including a sealing member 37 for the apparatus of Akinari.  This alternative configuration taught by Akinari in view of Koiazawa provides for the second interior volume is sealed from the first interior volume by at least one gasket (i.e. sealing member 37) disposed between the muffle and furnace body.  This also provides for the second interior volume is sealed from the first interior volume by at least one gasket.  Also discussed in the rejection of claim 9 above, Akinari discloses a carbon felt seal disposed between the muffle opening and the lid.  The carbon felt seal provides for at least one gasket disposed between the muffle and lid.
Regarding claim 12, Akinari discloses the outer diameter of the carbon felt seal is approximately the diameter of the opening of the muffle and Koiazawa discloses the inner diameter of sealing member 37 is approximately the diameter of the outer diameter of the muffle.  Therefore, it would be obvious to a person having ordinary skill in the art the inner diameter of the at least one gasket disposed between the muffle and the pressure is the same as the diameter of the at least one gasket disposed between the muffle and the lid to seal the first interior volume.  
Response to Arguments
Applicant's arguments filed Mar. 2, 2022 over the prior art rejection in the non-final office action dated Dec. 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues the Examiner failed to establish a prima facie case of obviousness, since the obviousness statement involving the furnace core tube walls and the sealing box is conclusionary.  This argument is not persuasive, the Examiner clearly stated Kohmura discloses furnace core tube walls  defining a second interior volume within the furnace core tube walls and the sealing box 7 defining the second interior volume.  Kohmura failed to explicitly state sealing, and the Examiner was pointing to the furnace core tube walls and the sealing box disclosed by Kohmura.  The obviousness statement points to the existence of furnace core tube walls and the sealing box to form a first interior volume and a second interior volume, the first interior volume is sealed from the second volume via the furnace core tube walls (See Figures).  Applicant further points to mechanical failure in Applicant’s specification, but there is nothing in the Kohmura reference that indicates there is mechanical failure of the muffle of Kohmura, and the Examiner maintains the furnace core tube walls of Kohmura provide for a second interior volume sealed from the first interior volume.  Therefore, the Examiner maintains the rejection of claims 1-2 and 5-7 under 35 U.S.C. 103 as being unpatentable over Kohmura  in view of Akinari and Pub’255.
The rejection of dependent claims 3-4, 8-9, and 10-14 hinge upon the arguments against claim 1 Therefore, for the same reasons for maintaining the rejection of claims 1-2 and 5-7 above, the Examiner also maintains the rejection of dependent claims 3-4, 8-9, and 10-14.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741